In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                                    No. 11-238V
                                               Filed: August 14, 2015
                                                   UNPUBLISHED

* * * * * *               *   *   *    *   *    *   *
OMAR DEL RIO,                                       *
                                                    *
                          Petitioner,               *              Stipulation; Attorneys’ Fees & Costs
                                                    *
v.                                                  *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
                          Respondent.               *
*     *   *   *   *   *   * * * * *             *   *
Diana Stadelnikas Sedar, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Glenn Alexander MacLeod, U.S. Dep’t. of Justice, Washington, DC, for respondent.

                              DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

        In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision on January 29, 2015, adopting the parties’ stipulation and finding the petitioner was
entitled to compensation. On August 12, 2015, the parties filed a Stipulation of Fact
concerning attorneys’ fees and costs. Additionally, pursuant to General Order #9, petitioner’s
counsel asserted that petitioner incurred no personal litigation costs in this matter. Id. at para.
4.

      The parties’ stipulation indicates that respondent does not object to the amount of
$160,500.00 in attorneys’ fees and cost that petitioner is requesting.

       I find that this petition was brought in good faith and that there existed a reasonable
basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post
this decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)).
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree
that the identified material fits within this definition, I will delete such material from public access.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).


                                                          1
U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, I hereby award:

               A lump sum of $160,500.00 in the form of a check payable jointly to
                petitioner and petitioner’s counsel of record, Diana L. Stadelnikas, Esq. for
                petitioner’s attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.



                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).


                                                        2